Appeal by defendant from a judgment of the County Court, Nassau County, rendered September 23, 1971, convicting him of selling a dangerous drug in the third degree and possessing a dangerous drug in the fourth degree, upon a jury verdict, and sentencing him to concurrent prison terms of not more than four months. Judgment reversed as to the sentence, on the law, and case remanded to the County Court for resentence in accordance with People v. Bennet (39 A D 2d 320). Rabin, P. J., Latham, Shapiro, Christ and Benjamin, JJ,, concur.